In an action to recover damages for personal injuries sustained by the infant plaintiff, who was struck by the appellant’s automobile truck, and by his father for loss of services and expenses, judgment in favor of plaintiffs and against defendant Stahl-Meyer, Inc., reversed on the law, with costs, and complaint dismissed, with costs. Appellant’s chauffeur was not acting within the scope of his employment or in furtherance of appellant’s business, and did not have permission to use' the appellant’s truck to tow the defendant’s vehicle at the time the infant plaintiff was injured. (Psota v. Long Island R. R. Co., 246 N. Y. 388; Greenfield v. Bragman, 208 App. Div. 635.) Lazansky, P. J., Carswell, Johnston, Taylor and Close, JJ., concur.